USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 1 of 9


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA and THE
 STATE OF INDIANA,

                       Plaintiffs,

                       v.                              CAUSE NO. 2:17-CV-478-TLS-JEM

 DON J. WAGONER and WAGONER
 MEDICAL CENTER, L.L.C.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on the Defendants’ Rule 72(a) Objection to Order

Denying Motion for Reconsideration [ECF No. 61]. The Defendants seek review under Federal

Rule of Civil Procedure 72(a) of the October 22, 2019, Opinion and Order denying the

Defendants’ Motion to Reconsider Court’s Order Granting the Plaintiffs’ Leave to Amend the

Complaint [ECF No. 54]. The Plaintiffs filed a Memorandum In Opposition [ECF No. 65]. For

the reasons set forth below, the Court OVERRULES the Defendants’ Objection, and ACCEPTS

the Third Amended Complaint.

                                        BACKGROUND

       This case raises various claims related to an alleged scheme run by the Defendants to

defraud Medicaid. The Plaintiffs filed their original Complaint December 29, 2017 [ECF No. 1].

On December 13, 2018, the Court set June 10, 2019, as the deadline for the Plaintiffs to file any

Motion to Amend the pleadings and July 10, 2019, as the deadline for the Defendants [ECF No.

34]. The Plaintiffs filed the first Amended Complaint on January 18, 2019 [ECF No. 38].
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 2 of 9


        On July 10, 2019, the Plaintiffs moved to file a Second Amended Complaint [ECF No.

43].1 The Motion explained that the Plaintiffs discovered that the Medicaid claims for urine drug

screen tests were false and fraudulent for an additional, as-yet-unpled reason: the screens were

not used for patient care and thus lacked any medical necessity. Mot. for Leave to File the

Second Am. Compl. and Jury Demand of Pls. United States of America and State of Indiana ¶ 1,

ECF No. 43. The Motion did not argue any particular standard but noted that the expert

disclosures explained in detail the basis for the “additional, clarifying allegations” in the Second

Amended Complaint. Id. at 3.

        The Defendants opposed the Plaintiff’s Motion [ECF No. 44]. The Defendants argued

that the Plaintiffs had failed to establish good cause under Rule 16(b)(4), because the new theory

of the case was based on an expert whose qualifications the Defendants challenged,2 and whom

the Defendants argued the Plaintiffs had selected specifically to develop this new theory,

describing it as “bought-and-paid for.” Defs.’ Resp. Objecting to Pls.’ Mot. for Leave to File a

Second Am. Compl. 11, ECF No. 44. The Defendants also argued that the evidence had been in

the Plaintiffs’ possession for nearly seven years and was thus not newly discovered. Id. at 10.

        The Plaintiffs replied, arguing under Rule 16(b)(4) that their Motion met the standard as

only the expert’s review allowed them to draft the proposed Second Amended Complaint. Pls.’


1
 Subsequent to all the briefing on the Motion for Leave to File the Second Amended Complaint and
Motion to Reconsider, the parties by agreement filed a Third Amended Complaint that addressed a
separate issue. See Joint Mot. of All Parties Regarding Discovery and for Leave for Pls. to File a Third
Am. Compl., ECF No. 81; Jan. 15, 2020 Order, ECF No. 82. However, the Defendants did not waive
“any previous objections.” Joint Mot. 2 ¶ 3. Therefore, the Defendants’ Rule 72(a) Objection to the
Second Amended Complaint remained pending. However, because the Court is overruling the
Defendant’s objection in this Opinion, the Third Amended Complaint will be the operative complaint.

2
 Eventually the Defendants filed their Motion to Exclude Testimony Regarding Clinical Appropriateness
[ECF No. 59], challenging the new expert report under Federal Rule of Evidence 702 and Daubert v.
Merrell Dow Pharms. Inc., 509 U.S. 579 (1993). However, that Motion was not filed until October 31,
2019, and was not on the record at any point during the events described.

                                                     2
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 3 of 9


Reply Mem. in Support of the Mot. for Leave to File 8–9, ECF No. 45. Specifically, the

Plaintiffs identified an expert’s report, generated on June 28, 2019, as the source of the new

theory; until they had the report, they could not have drafted the proposed Second Amended

Complaint; thus, despite their diligence, the Plaintiffs needed a modification of the Court’s

scheduling order to amend the pleadings after their June 10, 2019 deadline. Id. In explaining why

their initial motion did not request the necessary modification of the scheduling order, the

Plaintiffs explained that they had inadvertently mis-calendared the due date as July 10, 2019, the

Defendants’ deadline, thus failing to move for an extension in their first Motion for Leave—but

noting that they would have done so. Id. at 9 n.10.

       On September 12, 2019, the Magistrate Judge granted the Motion for Leave to Amend.

See Sept. 12, 2019 Order 4, ECF No. 46. The Order held that (1) the Plaintiffs acted diligently

such that good cause for modifying the order was shown, as required by Rules 16(b)(4) and

(6)(b)(1); (2) the failure to request an extension before the deadline was due to excusable neglect,

so the Magistrate Judge declined to deny the Motion for untimeliness, pursuant to

Rule 6(b)(1)(B); and (3) under Rule 15(a)(2) and its associated case law, no bad faith or undue

prejudice applied, and thus leave to amend was appropriate.

       On September 26, 2019, the Defendants filed a Motion to Reconsider Court’s Order

Granting Plaintiffs’ Leave to Amend the Complaint [ECF No. 51]. The Defendants made three

arguments. First, the Defendants expanded their previous argument that the evidence was not

newly acquired, emphasizing that (i) the criminal case, to which the Plaintiff State of Indiana

was a party, contained the same information and (ii) the subpoena for the records on which the

new expert report is based was issued four months earlier. Defs.’ Mot. to Reconsider 2–3, ECF

No. 51. Second, the Defendants also challenged the Plaintiffs’ failure to move to extend the



                                                 3
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 4 of 9


scheduling deadline; specifically, the Defendants pointed out that “failing to calendar the

deadline is not sufficient to show excusable neglect.” Id. at 6 (citing Naudv v. City of Rockford,

No. 09 cv 50074, 2013 WL 4447028, at *5 (N.D. Ill. Aug. 16, 2013) (citing Lapsley v. Fries,

1:11‐cv‐99, 2012 WL 2721909 (N.D. Ind. July 9, 2012) (no excusable neglect where counsel

mis-calendared discovery deadline)). Third, the Defendants contend the Magistrate Judge applied

the wrong standard in reaching his conclusion. The Defendants, citing the September 12, 2019,

Order, argued the Magistrate Judge applied the Rule 15(a)(2) bad faith and undue prejudice

analysis instead of the Rule 16(b) analysis. Id. at 6–7.

       The Plaintiffs responded. See Mem. of Pls.’ United States of America and State of

Indiana in Opp. to Defs.’ Mot. to Reconsider, ECF No. 52. As relevant, the Plaintiffs argued that

(1) they did not know the expert had reviewed medical records in the criminal case until “a few

days before” receiving his expert report; and (2) having the medical records does not mean the

Plaintiffs knew the information the expert recently provided because an expert was required for

the theory to take shape. Id. at 5. Next, the Plaintiffs addressed the timing of their Motion for

Leave to Amend. Citing Tschantz v. McCann, 160 F.R.D. 568 (N.D. Ind. 1995), the Plaintiffs

articulated that they could not have filed their motion any earlier and thus argued that they had

satisfied good cause. Having met the Rule 16(b)(4) standard, the Plaintiffs observed that the

Magistrate Judge correctly next applied Rule 15(a)(2)—by considering whether the Plaintiffs

acted in bad faith and the Defendants would suffer undue prejudice. Id. 7–10. The Plaintiffs

finally addressed Rule 6(b)(1)(B), identifying it as the Rule under which the Magistrate Judge

allowed the belated Motion for Leave to Amend. Id. at 11–12.

       The Defendants replied, arguing again that the Plaintiffs had not acted with diligence

because there was no newly discovered evidence. The Defendants also argued for the first time



                                                  4
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 5 of 9


that the Plaintiffs were not seeking to amend in good faith and that the Plaintiffs’ amendment

was futile. Defs.’ Reply in Supp. of Mot. to Reconsider 2–13, ECF No. 53.

       The Magistrate Judge denied the Motion to Reconsider [ECF No. 54]. The Magistrate

Judge articulated the standard for reconsideration, reaffirmed his conclusion that the Plaintiffs

had shown good cause and that the correct standard was applied, and noted, “Although

Defendants are unhappy that new claims have been added, they have not identified any errors or

change in fact or law requiring reconsideration.” Oct. 22, 2019 Op. & Order 4, ECF No. 54.

       The Defendants filed a Rule 72(a) Objection to the Order Denying the Motion for

Reconsideration [ECF No. 61], which is now before the Court. In their Objection, the Defendants

reiterate their arguments that (i) mis-calendaring is not excusable neglect and (ii) the Plaintiffs

did not recently acquire the information. The Plaintiffs filed a Memorandum In Opposition [ECF

No. 65], which similarly reiterates their earlier responses.

                                      LEGAL STANDARDS

1.     Review of a Magistrate Judge’s Decision on Non-Dispositive Motions Under Rule 72(a)

       Pursuant to Rule 72(a), a party may file an objection to a magistrate judge’s decision on a

non-dispositive pre-trial matter within fourteen days. Fed. R. Civ. P. 72(a). “The district judge in

the case must consider timely objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A). “The clear error

standard means that the district court can overturn the magistrate judge’s ruling only if the

district court is left with the definite and firm conviction that a mistake has been made.” Weeks v.

Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997).




                                                  5
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 6 of 9


2.     Motions for Reconsideration

       “Motions for reconsideration serve a limited function; to correct manifest errors of law or

fact or to present newly discovered evidence.” Hicks v. Midwest Transit, Inc., 531 F.3d 467, 474

(7th Cir. 2008) (quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.

1987)); see also Davis v. Carmel Clay Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012).

“Reconsideration is not an appropriate forum for rehashing previously rejected arguments or

arguing matters that could have been heard during the pendency of the previous motion.” Caisse

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996); see also

Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004). “A party may not use a motion for

reconsideration to introduce new evidence that could have been presented earlier.” Oto v. Metro.

Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citing CBI Indus., Inc., 90 F.3d at 1269).

3.     Amending the Complaint After the Scheduled Deadline

       Under Rule 16(b)(4), “Modifying a Schedule,” “[a] schedule may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). In investigating good cause

under Rule 16(b), “the primary consideration for district courts is the diligence of the party

seeking amendment.” Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011), cited in Judge

Martin’s September 12, 2019 Order, ECF No. 46. Rule 6(b)(1) similarly provides that “the court

may, for good cause, extend the time: (B) on a motion made after the time has expired if the

party failed to act because of excusable neglect.”

       Once good cause is established and the schedule is modified to provide time to amend,

the more usual analysis under Rule 15(a)(2), “Other Amendments,” applies to determine whether

a party may amend: “a party may amend its pleading only with the opposing party’s written




                                                 6
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 7 of 9


consent or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2).

                                           ANALYSIS

       In seeking review of the Magistrate Judge’s October 22, 2019, Order denying the Motion

to Reconsider, the Defendants only object that the Magistrate Judge (i) misapplied the excusable

neglect standard; and (ii) the evidence was not newly acquired. The Court finds that the

Magistrate Judge’s Order was not clearly erroneous or contrary to law.

       First, the Order applies the correct standard for a Motion to Reconsider, noting that

       a motion to reconsider is only appropriate where a court has misunderstood a
       party, where the court has made a decision outside the adversarial issues
       presented to the court by the parties, where the court has made an error of
       apprehension (not of reasoning), where a significant change in the law has
       occurred, or where significant new facts have been discovered.

See Oct. 22, 2019 Op. & Order 2 (citing Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011)

(overruled on other grounds by Hill v. Tangherini, 724 F.3d 965, 967 n.1 (7th Cir. 2013)) (citing

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)).

       The Order denying the Motion to Reconsider properly addresses each of the points the

Defendant raises as objections. First, as to excusable neglect and the appropriate standard, the

Magistrate Judge explains:

       The Court accepted Plaintiffs’ explanation that they only calendared Defendants’
       July 10, 2019, deadline for moving to amend the pleadings and therefore did not
       realize the Motion to Amend was untimely when filed, and so did not realize an
       extension was necessary when the motion was filed. Defendants now argue that a
       calendaring error cannot be considered excusable neglect under Rule 6, so the
       Court erred in finding good cause to allow the late motion to amend under the
       heightened standard of Rule 16. However, the Court expressly found that
       Plaintiffs had acted diligently and gave its consent to modify the scheduling order
       pursuant to Federal Rule of Civil Procedure 16(b). Although Defendants may
       disagree with that conclusion, the Court did not misunderstand their argument in
       the initial briefing, nor has there been a change in law or facts that would justify



                                                 7
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 8 of 9


       reconsideration.

Oct. 22, 2019 Op. & Order 3. The Magistrate Judge applied the correct standard on a Motion to

Reconsider, and the Court cannot conclude he made any decision contrary to law. In the original

Order granting leave to amend, he first concluded the Plaintiffs had demonstrated good cause to

modify the scheduled order, pursuant to Rule 16(b)(4); next considered whether to grant the

leave to amend under Rule 15(a)(2); and only considered whether the Plaintiffs’ late request to

do so was excusable neglect, pursuant to Rule 6(b)(1). See Oct. 22, 2019 Op. & Order 3 (“The

Court concludes that Plaintiffs acted diligently in seeking to amend when they became aware of

the new information, and that the failure to request an extension before the deadline expired was

due to excusable neglect, so will not deny the request for untimeliness.”). This analysis,

conducted in the Order granting the Motion for Leave to Amend, and described in the Order

denying the Motion to Reconsider, is a correct application of the standard. See Alioto, 651 F.3d

at 719; BKCAP, LLC v. Captec Franchise Tr. 2000-1, 3:07-cv-637, 2010 WL 1222187, at *2

(N.D. Ind. Mar. 23, 2010) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08

(9th Cir. 1992)); see also Murphy v. Eddie Murphy Prods., Inc., 611 F.3d 322, 324 (7th Cir.

2010) (“A motion filed before the deadline may be granted ‘for good cause’[;] a motion made

after the time has expired may be granted only if ‘the party failed to act because of excusable

neglect.’” (quoting Fed. R. Civ. P. 6(b) (1)(A), (B))). To the extent the Defendants argue

particularly that a failure to calendar the appropriate deadline can never be considered excusable

neglect, the case law does not support the argument; thus, the Magistrate Judge’s denial of the

Motion to Reconsider is not contrary to law. See, e.g., Saul v. Prince Mfg. Corp., No. 1:12-CV-

270, 2013 WL 228716, at *2 (N.D. Ind. Jan. 22, 2013) (“Errors in calendaring deadlines can, but

do not necessarily, constitute good cause or excusable neglect for missing deadlines.”)



                                                 8
USDC IN/ND case 2:17-cv-00478-TLS-JEM document 89 filed 03/31/21 page 9 of 9


(collecting and comparing cases); see also Hanson v. Gladieux, No. 1:16-cv-201, 2017 WL

4385442, at *1 (N.D. Ind. Oct. 2, 2017) (collecting cases finding excusable neglect for

calendaring error).

       Second, as to whether the expert report constituted new information, the Order on the

Motion to Reconsider notes: “This argument not only could have been made during the prior

motion, but was made, and the Court addressed it in the earlier opinion.” Oct. 22, 2019 Op. &

Order 3. In the Motion to Reconsider, the Defendants expanded their argument that the expert’s

opinion does not constitute new evidence by explicitly linking it to the expert’s involvement in

Defendant Wagoner’s criminal case, but the Magistrate Judge is correct: as early as their original

Response Objecting to the Motion for Leave to Amend, the Defendants were arguing that the

evidence on which the expert predicated his report was nearly seven years old and thus not newly

discovered. See Defs.’ Resp. Objecting to Pls.’ Mot. for Leave to File a Second Am. Compl. 10.

Thus, the Magistrate Judge’s Order denying the Motion to Reconsider on that basis is correct, as

the Defendants did not meet the standard necessary to reconsider a valid order: either the

argument has already been addressed, or should have been raised in the first instance.

                                        CONCLUSION

       For the reasons stated above, the Defendants’ Rule 72(a) Objection to Order Denying

Motion for Reconsideration [ECF No. 61] is OVERRULED, and the Third Amended Complaint

[ECF No. 83] is ACCEPTED.

       SO ORDERED on March 31, 2021.


                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                9
